Citation Nr: 1535239	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-28 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from July 1986 to September 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The matter is now being handled by the RO in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for June 2015; however, the Veteran failed to appear.  As such, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for bilateral pes planus and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate a bilateral hearing loss disability, as defined by VA regulations.

2.  Resolving all doubt in favor of the Veteran, his tinnitus began during service and is causally or etiologically due to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2010 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2010, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private records, and VA medical records with the claims folder.  Virtual VA and VBMS records were reviewed.  Additionally, the Veteran was afforded VA examinations. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.  

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts his hearing loss and tinnitus are due to acoustic trauma that occurred during service.  


	(CONTINUED ON NEXT PAGE)


Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Bilateral Hearing Loss

The Veteran claims he suffered hearing loss due to in-service acoustic trauma.  

The Veteran's service treatment records were reviewed.  The Veteran's enlistment examination from April 1986 indicated normal hearing, bilaterally.  A June 1987 airborne training examination and a periodic physical from March 1994 indicated normally hearing, bilaterally, from 500 Hertz to 4000 Hertz.  The Board notes that several service records indicate that the Veteran was routinely exposed to acoustic trauma.  See e.g. February 1994 Reference Audiogram.

Post service, the Veteran was afforded a VA examination in December 2013.  On the authorized audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
10
10
15
10

Speech recognition was 100 percent, bilaterally.  The examiner indicated that the Veteran had normal hearing, bilaterally.  

Additional treatment records were reviewed; however, there is no post-service evidence that the Veteran has been treated for or diagnosed with bilateral hearing loss.




	(CONTINUED ON NEXT PAGE)


Analysis

Exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran was routinely exposed to hazardous noise.  See February 1994 Reference Audiogram.  

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 
      
Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time post service.  In the absence of medical evidence of a current bilateral hearing loss disability as defined for VA purposes, the claim for service connection for bilateral hearing loss must be denied. 
      
Although the Veteran is certainly competent to state that he has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 
      
In light of the foregoing, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, there is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during a December 2013 VA audiological examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, exposure to acoustic trauma during service is conceded.  The Veteran's service medical records indicate that the Veteran was routinely exposed to hazardous noise.   See e.g. February 1994 Reference Audiogram.

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During the December 2013 VA examination, the Veteran asserted that he had recurrent tinnitus that had an onset during service.  See December 2013 VA examination.

The Board finds these statements to be credible.  The Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges the December 2013 VA opinion stating that they could not be 50 percent or more certain that the Veteran's tinnitus resulted from military noise exposure; however, the Board notes that the examiner uses the lack of documentation of tinnitus in service treatment records to form this opinion, and does not appear to give any weight to the Veteran's lay statements regarding the onset of his tinnitus as occurring during service.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the December 2013 opinion to be of little probative value. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of tinnitus, and his statements of record asserting his tinnitus began during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral pes planus and a bilateral knee disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Bilateral Pes Planus

The Veteran's enlistment examination from April 1986 indicated the Veteran had pes planus.  At the time, the physician noted that the Veteran ran a 20-mile marathon without symptoms.  

Because bilateral pes planus was noted at the time of the entrance examination, the presumption of soundness does not attach for that disorder. 

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  

The Veteran asserts that his bilateral pes planus was aggravated during service as a result of participating in jumps as part of the airborne unit.  The Board notes that personnel records verify that the Veteran served in the airborne unit.  Additionally, service treatment records indicate that the Veteran sought treatment, in September 1987, for a strained tendon in the left foot.

To date, the Veteran has not been afforded a VA examination and no medical opinions have been obtained regarding whether the Veteran's current bilateral pes planus was aggravated during service.  As such, on remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Bilateral Knee Disorder

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  The Veteran asserts that his time in service as a paratrooper injured his bilateral knees.

As stated previously, the Board notes that personnel records indicate that the Veteran served with the airborne unit.  Furthermore, the Veteran sought treatment for knee pain in October 1985, at which time he was assessed with bursitis vs. Osgood-Schlatter's disease.  

The Veteran was afforded a VA examination in November 2013, at which time the VA examiner indicated that the Veteran had a diagnosis of a bilateral knee strain.  After examination, it was noted that the Veteran also had medial tibial stress syndrome.  However, no medical opinion was provided regarding whether the Veteran's bilateral knee strain was due to service.  On remand, a medical opinion must be obtained.  Furthermore, the Board notes that the Veteran is claiming entitlement to service connection for bilateral pes planus.  On remand, a medical opinion should be obtained regarding whether the Veteran's bilateral knee disorder is proximately due to or aggravated by his bilateral pes planus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for his pes planus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current foot disorder diagnoses should be noted. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion on the following:

a)  Please offer an opinion as to whether the preexisting pes planus was aggravated (i.e., an increase in severity) during service, and if so, whether any increase was clearly and unmistakably due to the natural progress of the condition. 

Please note: clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.

b)  The examiner should also offer comments and an opinion as to whether it is at least as likely as not that any other currently diagnosed foot disorder is causally or etiologically due to service.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder and the symptoms that occurred during service, to include the documented left foot strained tendon.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion for the Veteran's bilateral knee disorder.  

If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current knee disorders should be noted.

For each diagnosed knee disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's knee disorder had its onset during service, is causally related to his active service, to include the documented knee pain during service, OR is caused by or aggravated by his bilateral pes planus.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


